 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 562 
In the House of Representatives, U. S.,

October 26, 2009
 
RESOLUTION 
Congratulating Syracuse University for winning the National Collegiate Athletic Association Division I Men’s Lacrosse Tournament. 
 
 
Whereas, on May 25, 2009, the Syracuse University Orange defeated the Cornell Big Red 10–9 in overtime, in the finals of the National Collegiate Athletic Association (NCAA) Division I Men’s Lacrosse Tournament in Foxboro, Massachusetts; 
Whereas the Orange now hold 11 men’s lacrosse national titles, the most in NCAA History; 
Whereas Orange head coach John Desko won his fifth NCAA title; 
Whereas the Orange players, coaches, and staff are excellent representatives of Syracuse University; 
Whereas the Orange showed tremendous spirit in the championship game, coming back from what appeared to be an insurmountable three-goal deficit with less than four minutes to go, only to win the game in overtime; and 
Whereas the residents of Syracuse and fans are to be congratulated for their support, dedication, and pride in the team: Now, therefore, be it  
 
That the House of Representatives congratulates Syracuse University for winning the National Collegiate Athletic Association Division I Men’s Lacrosse Tournament. 
 
Lorraine C. Miller,Clerk.
